SHARPE, J.
— Conceding that the judgment of the justice court is irregular as being básed upon a complaint lacking certainty in its description of the plaintiff’s identity, whether corporate or individual, it does not follow that it .should be quashed as void. The cases relied on in support of the petition went no further than to hold that such irregularity made reversible error; but in Seymour v. Thompson, 81 Ala. 250, it was held that where as in this case the name used as the plaintiff’s fairly imports either a partnership or a corporation, a complaint which is otherwise silent as to its import is sufficient to support a judgment by default, even on appeal.
*293Iii reviewing tlie case collaterally under the common law writ of certiorari, only the judgment and the written proceedings on which it is based can be looked to and nothing in.them appearing to the contrary it will be presumed that the plaintiff is a corporation under the name used to designate it in the complaint.
There was no error in dismissing the petition.
Affirmed.